DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "at at least one of the electrodes" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "at at least one of the electrode nodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claims 1 and 14 recite “an implantable medical device (IMD) comprising and implantable pulse generator (IPG)” in line 1. This is unclear and appears to be a typographical error, since the IPG is not an additional component to the IMD, but is in fact a type of IMD. Further clarification is requested. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miesel et al. (US Patent Publication 20080071324 A1). 
As to claims 1 and 14, as best understood in light of the rejections under 35 U.S.C. 112 above, Miesel et al. discloses an implantable medical device (depicted as 14B in Figures 1B and 2B) with an implantable pulse generator (therapy module, depicted as 44 in Figure 2B) and a plurality of electrode nodes (electrodes, depicted as 42 in Figure 2B; e.g., paragraph 56) wherein the implantable pulse generator (IPG) is configured to: provide stimulation at at least one of the electrode nodes (e.g., paragraph 56-57); receive at least one accelerometer signal from an accelerometer attached to the patient (e.g., paragraphs 67-68 and 128-130); determine at least one predicted neural feature from the determined at least one accelerometer signal () using a prediction model that is configured to predict one or more neural features based on one or more accelerometer signals, wherein the one or more neural features are indicative of a neural response to the stimulation (e.g. paragraphs 47 and 75; see Figures 5-6); and use the determined at least one predicted neural feature to adjust the stimulation (e.g., paragraphs 47 and 99-103; also see Figures 5-6). 
As to claims 2-3 and 15-16, as best understood in light of the rejections under 35 U.S.C. 112 above, Miesel et al. discloses using the at least one predicted neural feature to adjust the stimulation comprises adjusting the stimulation to maintain the at least one predicted neural feature relative to a set-point within a set-range of values (e.g., paragraph 8; “after a baseline therapy parameter set has been identified, the medical device that delivers therapy according to the baseline therapy parameter set may periodically perturb at least one therapy parameter value of the baseline therapy parameter set to determine whether the performance metric value has changed over time. The therapy parameter may be increased or decreased in small increments relative to the range values. If perturbing the therapy parameter improves the performance metric, the therapy parameter value is further increased or decreased to again define a substantially maximum or minimum performance metric value”).
As to claims 4 and 17, as best understood in light of the rejections under 35 U.S.C. 112 above, Miesel et al. discloses using the at least one predicted neural feature to adjust the stimulation comprises adjusting the stimulation to maintain the at least one predicted neural feature comprises using a control model to adjust stimulation settings (e.g., see Figures 5-6).
As to claims 5 and 18, as best understood in light of the rejections under 35 U.S.C. 112 above, Miesel et al. discloses the control model uses simple threshold model (e.g., paragraphs 53 and 66).
As to claims 6 and 19, as best understood in light of the rejections under 35 U.S.C. 112 above, Miesel et al. discloses wherein the stimulation is below a perception threshold for the patient (e.g., paragraph 29; also see Figure 6).
As to claim 7, as best understood in light of the rejections under 35 U.S.C. 112 above, Miesel et al. discloses determining the prediction model (e.g., paragraph 35-37; see Figure 6).
As to claim 11, as best understood in light of the rejections under 35 U.S.C. 112 above, Miesel et al. discloses the prediction model is configured to predict one or more neural features based on one or more accelerometer signals and one or more stimulation parameters (e.g., paragraphs 47, 50 and 53; also see Figures 5-6).
As to claim 12, as best understood in light of the rejections under 35 U.S.C. 112 above, Miesel et al. discloses the accelerometer is configured as a component of the implantable stimulator device (e.g., paragraph 61).
As to 13, as best understood in light of the rejections under 35 U.S.C. 112 above, Miesel et al. discloses the accelerometer is worn externally by the patient (e.g., paragraph 61).
As to claim 20, as best understood in light of the rejections under 35 U.S.C. 112 above, Miesel et al. discloses the prediction model determines the at least one predicted neural feature as a weighted linear combination of a plurality of accelerometer signals (e.g., paragraphs 68 and 129-130; also see Figures 5-6).

Claim Objections
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792